EXHIBIT 10.1


 


FUNDING AND INDEMNIFICATION AGREEMENT


 

THIS FUNDING AND INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of
September 27, 2009, between Gander Mountain Company, a Minnesota corporation
(the “Company”), and Holiday Stationstores, Inc. (the “Principal Shareholder”).

 

RECITALS

 

A.            A Special Committee of the Board of Directors of the Company (the
“Special Committee”) and the full Board of Directors of the Company has
approved, and the Company intends to complete, a 1-for-30,000 reverse split of
its outstanding common stock, par value $.01 per share (the “Common Stock”) (the
“Reverse Stock Split”) that will result in certain of its shareholders holding
less than one whole share but holding fractional interest shares (“Fractional
Shares”).

 

B.            Pursuant to Minnesota Business Corporation Act (“MBCA”)
Section 302A.423 (“Section 423”), in accordance with the terms of this
Agreement, the Company intends to elect to cause the cancellation of the
Fractional Shares held by shareholders holding Fractional Shares following the
Reverse Stock Split in exchange for the payment by the Principal Shareholder and
the Other Principal Shareholder (as defined below) of cash consideration for
each Fractional Share at the rate of $5.15 per whole share (calculated on a
pre-Reverse Stock Split basis) (the “Cancellation Price”).

 

C.            Following the Reverse Stock Split and the cancellation of
Fractional Shares for those shareholders holding less than one whole share, the
Company will effect a forward stock split at a 30,000-for-1 ratio (the “Forward
Stock Split”) to restore the share ownership of all remaining shareholders to
the number of shares held by them prior to the Reverse Stock Split.

 

D.            The Principal Shareholder is currently one of the Company’s two
largest shareholders and, by virtue of the Reverse Stock Split, will increase
its percentage ownership in the Company.

 

E.             The Company wishes to assign and delegate, and the Principal
Shareholder is willing to accept and assume and be responsible for, the
obligation to fund and make payments to be made in consideration of cancellation
of Fractional Shares as provided herein.

 

F.             In consideration of the Principal Shareholder’s assumption of the
obligation to fund and make payments to be made in consideration of cancellation
of the Fractional Shares, the Company has agreed to issue to the Principal
Shareholder such number of whole shares of Common Stock as is determined by
dividing the amount of such obligation funded by the Principal Shareholder by
the Cancellation Price (calculated on a pre-Reverse Stock Split basis).

 

G.            The Principal Shareholder has agreed, following the Reverse Stock
Split and the Forward Stock Split, to make an offer to purchase certain shares
of Common Stock that remain outstanding.

 

H.            The Principal Shareholder’s objective is to own, as a result of
the transactions contemplated by this Agreement, together with (a) individual
beneficial or record holders of shares of Common Stock who are descendants of
Arthur T. and Elsie P. Erickson or Alfred W. and Rose E. Erickson and/or the
spouses of these descendants, (b) trusts holding shares of Common Stock
established primarily for the benefit of such descendants and/or their spouses

 

1

--------------------------------------------------------------------------------


 

and/or (c) entities existing as of the date hereof or formed after the date
hereof that hold or have voting rights with respect to any of the foregoing
shares (collectively, “Erickson Family Members” and, together with the Principal
Shareholder, the “Holiday Shareholders”), a number of shares of Common Stock
equal to the number of shares of Common Stock collectively owned by David C.
Pratt, Gratco LLC (“Gratco”) and the David C. Pratt Irrevocable Grantor Retained
Annuity Trust (collectively, the “Gratco Shareholders” or the “Other Principal
Shareholder”).

 

I.              The Principal Shareholder is willing to indemnify the Company,
and make the resulting payments directly on behalf of the Company, if the
Company is required to pay current or former shareholders any amounts in excess
of the Cancellation Price paid for the Fractional Shares cancelled following the
Reverse Stock Split or any amounts in exchange for such shareholders’ shares
that are not cancelled as a result of the Reverse Stock Split.

 

TERMS AND CONDITIONS

 

In consideration of the premises and the mutual covenants contained herein, the
parties agree as follows:

 

1.             ASSIGNMENT, DELEGATION AND ASSUMPTION.  The Company hereby
assigns, delegates, conveys and transfers to the Principal Shareholder, and the
Principal Shareholder hereby acquires, accepts and assumes from the Company, all
right, title and interest in, and all responsibility for, the obligations of the
Company to (a) make payments of the Cancellation Price for Fractional Shares in
connection with the Reverse Stock Split and (b) pay amounts to current or former
shareholders of the Company which are subject to indemnification pursuant to
Sections 5 and 6, subject, in each case, to the limitations on such obligations
set forth in this Agreement.

 

2.             FUNDING FOR CANCELLATION OF FRACTIONAL SHARES.

 

(a)           The Principal Shareholder severally assumes and agrees to pay,
perform, discharge and fund a portion of the payments to be made to shareholders
of the Company in consideration of the cancellation of Fractional Shares as a
result of the Reverse Stock Split, as set forth in this Section 2.

 

(b)           At least five business days before the date established by the
Company for the effectiveness of the Reverse Stock Split (the “Reverse Split
Effective Date”), the Company will deliver to the Principal Shareholder the
Company’s good faith estimate of the amount of funds potentially needed to fund
the cancellation of Fractional Shares as a result of the Reverse Stock Split. 
The parties agree that such funding estimate by the Company will be based, among
other things, on (i) the Company’s good faith estimate of (x) the number of
shares of Common Stock to be held by the Company’s record and beneficial
shareholders as of the Reverse Split Effective Date and (y) the likelihood of
shareholders reducing or increasing their shareholdings in order to receive cash
or retain their shares as a result of the Reverse Stock Split and (ii) the
requirement that sufficient funds be available so that additional funds from the
Company are not needed to fund the cancellation of the Fractional Shares as a
result of the Reverse Stock Split.  The amount the Company determines should be
available to potentially fund the cancellation of Fractional Shares as a result
of the Reverse Stock Split is referred to herein as the “Initial Total Funding
Amount”.

 

2

--------------------------------------------------------------------------------


 

(c)           No later than 10 business days before the Reverse Split Effective
Date, the Company shall (i) appoint a bank or trust company reasonably
satisfactory to the Principal Shareholder (the “Paying Agent”), and (ii) enter
into a paying agent agreement, in form and substance reasonably satisfactory to
the Principal Shareholder, with the Paying Agent for the payments to be made in
consideration of the cancellation of the Fractional Shares.  At least two
business days before the Reverse Split Effective Date, the Principal Shareholder
shall deposit, or cause to be deposited, into an escrow account with the Paying
Agent (the “Escrow Account”), for the benefit of the holders of the Fractional
Shares, cash in an amount at least equal to the Initial Funding Amount. 
“Initial Funding Amount” shall mean the payment required to be made by the
Principal Shareholder to the Escrow Account pursuant to this paragraph such that
both (x) the sum of such payment made by the Principal Shareholder and the
payment made by the Other Principal Shareholder to the Escrow Account pursuant
to Section 2 of the Other Funding Agreement (as defined in Section 14) equals
the Initial Total Funding Amount, and (y) if shares of Common Stock were issued
to the Principal Shareholder under Section 3 of this Agreement and the Other
Principal Shareholder under Section 3 of the Other Funding Agreement as a result
of all of the Initial Total Funding Amount being used to fund the cancellation
of Fractional Shares as a result of the Reverse Stock Split, then immediately
after the Reverse Split Effective Date and based on the number of shares of
Common Stock expected to be owned by the Holiday Shareholders and the Gratco
Shareholders immediately after the Reverse Split Effective Date, the Holiday
Shareholders would beneficially own the same number of shares of Common Stock as
beneficially owned by the Gratco Shareholders.

 

(d)           On the tenth business day after the Reverse Split Effective Date
(the “Final Funding Determination Date”), the Company or the Paying Agent shall
notify the Principal Shareholder of the aggregate amount of payments actually
made from the Escrow Account to the holders of the Common Stock after the
Reverse Split Effective Date for the cancellation of Fractional Shares and any
additional amount necessary to pay for the cancellation of any Fractional Shares
for which a duly executed letter of transmittal has not as of the Final Funding
Determination Date been received by the Company (such aggregate amount, the
“Final Total Funding Amount”).  The Company shall cause the Paying Agent to
promptly deliver to the Principal Shareholder the amount of any excess of the
Initial Funding Amount over the Final Funding Amount (as defined below), and the
Principal Shareholder shall promptly deliver to the Paying Agent the amount of
any excess of the Final Funding Amount over the Initial Funding Amount.  The
“Final Funding Amount” shall mean the payment required to be made by the
Principal Shareholder to the Escrow Account pursuant to this paragraph such that
both (x) the sum of such payment made by the Principal Shareholder and the
payment made by the Other Principal Shareholder to the Escrow Account pursuant
to Section 2 of the Other Funding Agreement (as defined in Section 14) equals
the Final Total Funding Amount, and (y) if shares of Common Stock were issued to
the Principal Shareholder under Section 3 of this Agreement and the Other
Principal Shareholder under Section 3 of the Other Funding Agreement as a result
of all of the Final Total Funding Amount being used to fund the cancellation of
Fractional Shares as a result of the Reverse Stock Split, then immediately after
the Reverse Split Effective Date and based on the number of shares of Common
Stock expected to be owned by the Holiday Shareholders and the Gratco
Shareholders immediately after the Reverse Split Effective Date, the Holiday
Shareholders would beneficially own the same number of shares of Common Stock as
beneficially owned by the Gratco Shareholders.  Any unclaimed funds in the
Escrow Account after the Final Funding Determination Date will be handled as set
forth in the paying agent

 

3

--------------------------------------------------------------------------------


 

agreement, but will not be returned to the Principal Shareholder (and no
adjustment will be made in the number of Funding Consideration Shares issued to
the Principal Shareholder pursuant to Section 3 as a result of the ultimate
disposition of any such unclaimed funds).

 

3.             ISSUANCE OF SHARES TO PRINCIPAL SHAREHOLDER.  Within five
business days after the Final Funding Determination Date and in consideration of
the Principal Shareholder’s assumption of the obligations of the Company as set
forth in Section 2, the Company agrees to issue to the Principal Shareholder a
number of shares of Common Stock (calculated on a pre-Reverse Stock Split basis)
equal to the Final Funding Amount divided by the Cancellation Price (rounded
down to the nearest whole share) (the “Funding Consideration Shares”).
 Notwithstanding the foregoing, if no less than five days before the Reverse
Split Effective Date the Principal Shareholder has deposited $3,503,133.00 in
the Escrow Account and this Agreement has not been terminated, the Company will
issue 680,220 of the Funding Consideration Shares to the Principal Shareholder
(the “Preliminary Shares”) at 10:00 a.m. Eastern Time on the business day
immediately prior to the Reverse Split Effective Date.  If the Reverse Stock
Split is not completed for any reason and the Preliminary Shares have been
issued to the Principal Shareholder, $3,503,133.00 will be transferred from the
Escrow Account to the Company and the Preliminary Shares will be deemed to have
been purchased by the Principal Shareholder from the Company for such
consideration.  If upon the Reverse Split Effective Date the Holiday
Shareholders do not beneficially own the same number of shares of Common Stock
as beneficially owned by the Gratco Shareholders, then the Principal Shareholder
agrees to use its commercially reasonable efforts to achieve such parity, which
efforts will include, without limitation, an adjustment of the Principal
Shareholder’s Final Funding Amount and the Final Funding Amount of the Other
Principal Shareholder pursuant to Section 2 of the Other Funding Agreement so
that, as a result of the issuance of the Funding Consideration Shares, the
Holiday Shareholders will beneficially own the same number of shares of Common
Stock as the Gratco Shareholders.

 

4.             CONDITIONS FOR REVERSE STOCK SPLIT.  The obligations of the
Company and the Principal Shareholder to complete the transactions required to
be completed by them at or prior to the Reverse Split Effective Date shall be
subject to the satisfaction of the following conditions:  (a) the ratio to be
used in the Reverse Stock Split shall not be adjusted without the consent of the
Company and the Principal Shareholder, (b) the Reverse Stock Split shall not
result in the cancellation of in excess of 20% of the outstanding shares of
Common Stock in violation of Section 423, (c) the Reverse Stock Split shall
result in the Company ceasing to be an Issuing Public Corporation, as defined in
MBCA Section 302A.011, subd. 39, (d) unless waived by the Company and the
Principal Shareholder, the Other Principal Shareholder shall have funded in full
the Initial Funding Amount under (and as defined in) the Other Funding Agreement
and shall not be in material breach of (or have disclaimed its obligations
under) the Other Funding Agreement, unless in such case the Principal
Shareholder has exercised its right to assume the obligations of Gratco under
the Other Funding Agreement in accordance with Section 24 and shall have funded
in full all amounts payable thereunder, (e) the Schedule 13E-3 Filings (as
hereinafter defined) in form and substance consistent with the terms of this
Agreement shall have been cleared by the U.S. Securities and Exchange Commission
(the “SEC”), (f) unless waived by the Company, (i) the representations and
warranties of the Principal Shareholder set forth in this Agreement shall be
true and correct in all material respects as of the Reverse Split Effective
Date, and (ii) the covenants and agreements of the Principal Shareholder
required to be performed at or prior to the Reverse Split Effective Date shall
have

 

4

--------------------------------------------------------------------------------


 

been performed in all material respects, and (g) unless waived by the Principal
Shareholder, (x) the representations and warranties of the Company set forth in
this Agreement shall be true and correct in all material respects as of the
Reverse Split Effective Date, and (y) the covenants and agreements of the
Company required to be performed at or prior to the Reverse Split Effective Date
shall have been performed in all material respects.

 

5.             INDEMNIFICATION.  If, as a result of an action, suit or
proceeding by a current or former shareholder of the Company, the Company is
required to pay such shareholder (a) any per share amount in excess of the
Cancellation Price as compensation for the cancellation of such shareholder’s
Fractional Shares or (b) any per share amount in exchange for such shareholder’s
shares that are not cancelled as a result of the Reverse Stock Split (any such
amounts under clause (a) or clause (b), the “Excess Price”), the Principal
Shareholder severally agrees to indemnify the Company for, and hold the Company
harmless against, an amount equal to 50% of the Excess Price.  The Principal
Shareholder will not be liable for any attorneys’ fees, expenses or other costs
incurred by the Company in connection with such actions, suits or proceedings,
except for an amount equal to 50% of the Excess Price.  The Principal
Shareholder’s obligation under the first sentence of this Section 5 will only
arise upon the determination of an Excess Price amount subject to the indemnity
described herein as a result of a final Order of a court of competent
jurisdiction not subject to further appeal or as a result of a final binding
settlement consented to by the Principal Shareholder (which consent shall not be
unreasonably withheld, delayed or conditioned), with payment to be made promptly
following demand by the Company.  The indemnity obligations of the Principal
Shareholder hereunder shall apply irrespective of the truth or untruth of the
representations and warranties of the Company hereunder or, after the Reverse
Split Effective Date, any defense to enforcement that the Principal Shareholder
may have, except that the Principal Shareholder shall have no further liability
under this Section 5 or any other section of this Agreement in the event this
Agreement is terminated pursuant to Section 27 and the Other Principal
Shareholder assumes all of the obligations of this Agreement under the Other
Funding Agreement pursuant to Section 24 of the Other Funding Agreement (it
being understood that the Other Principal Shareholder will have that liability).

 

6.             PROCEDURES FOR INDEMNIFICATION.  The Principal Shareholder and
the Other Principal Shareholder will jointly have the right to control, at their
own cost, the defense of any actions, suits or proceedings that may result in
indemnity pursuant to Section 5 (an “Excess Price Proceeding”) with counsel
reasonably satisfactory to the Company.  If the Principal Shareholder and the
Other Principal Shareholder do not jointly elect to assume the control of an
Excess Price Proceeding within three (3) days after the commencement of any such
Excess Price Proceeding, then the Company will assume and have the right to
control, at its own cost, the defense of any Excess Price Proceeding.  If the
Company controls the defense of any Excess Price Proceeding, the Company shall
(a) obtain the written consent of the Principal Shareholder to the selection of
legal counsel to the Company for the defense of any such claims (which consent
shall not be unreasonably withheld, delayed or conditioned), (b) reasonably
consult, and cause the Company’s legal counsel to reasonably consult, with the
Principal Shareholder and its legal counsel regarding such defense upon the
Principal Shareholder’s reasonable request, (c) keep the Principal Shareholder
and its legal counsel reasonably informed of any material developments in such
action, suit or proceeding, and (d) prior to compromising or settling any Excess
Price Proceeding, obtain the prior written consent of the Principal Shareholder
(which consent will not be unreasonably withheld, delayed or conditioned).  The
Company will have the right, at its own expense, to engage legal counsel to
participate in the defense of such action, suit or proceeding.

 

5

--------------------------------------------------------------------------------


 

If the Principal Shareholder and the Other Principal Shareholder jointly control
the defense of any Excess Price Proceeding, the Principal Shareholder and the
Other Principal Shareholder shall (a) obtain the written consent of the Company
to the selection of legal counsel to the Principal Shareholder and the Other
Principal Shareholder for the defense of any such claims (which consent shall
not be unreasonably withheld, delayed or conditioned), (b) reasonably consult,
and cause their legal counsel to reasonably consult, with the Company and its
legal counsel regarding such defense upon the Company’s reasonable request,
(c) keep the Company and its legal counsel reasonably informed of any material
developments in such action, suit or proceeding, and (d) prior to compromising
or settling any Excess Price Proceeding, obtain the prior written consent of the
Company (which consent will not be unreasonably withheld, delayed or
conditioned). The Company will give the Principal Shareholder written notice of
all claims for indemnification under this Agreement and the amount of such
claims promptly upon their determination, provided that the failure to provide
any such notice shall not prejudice the rights of the Company to indemnification
hereunder.  All such claims shall be satisfied by the Principal Shareholder by
payment of such obligation directly to the current or former shareholder of the
Company entitled to such indemnifiable amount within five business days of
receipt of such notice by wire transfer of immediately available funds to an
account or accounts specified by such current or former shareholder, or at such
other time and in such other manner as may otherwise be provided in any final
Order not subject to further appeal or any final binding settlement agreement.

 

7.             OFFER TO PURCHASE.

 

(a)           Within 30 days following the latest to occur of (a) the Reverse
Split Effective Date, (b) deregistration of the Common Stock under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and
(c) delisting of the Common Stock from the Nasdaq Global Market, the Principal
Shareholder agrees to make a binding and irrevocable written offer to purchase
(the “Offer to Purchase”) all of the shares of outstanding Common Stock, other
than shares held by the Holiday Shareholders or by the Gratco Shareholders (such
shares that are subject to the offer to purchase, the “Eligible Shares”), at a
per share price equal to the Cancellation Price, on the following terms:

 

(i)            The Principal Shareholder will offer to purchase 50% of all
Eligible Shares.

 

(ii)           The Offer to Purchase shall remain open for no less than 60 days
following the first date of mailing thereof to the holders of Eligible Shares,
and, except as required by Law, shall not be extended or amended without the
consent of the Principal Shareholder.

 

(iii)          The disclosure contained in the Offer to Purchase shall be
determined by the Principal Shareholder, subject to the consent of the Company
(which consent shall not be unreasonably withheld, delayed or conditioned).

 

(iv)          All payments to holders of Eligible Shares accepting the Offer to
Purchase described in this Section 7 will be made in cash by the Principal
Shareholder promptly (and in no event more than five business days) following
reasonable and customary demonstration of unencumbered ownership of such shares
by the shareholder accepting the Offer to Purchase and the transmittal of such
shares to the Company’s transfer agent for the benefit of the Principal
Shareholder pursuant to a transmittal letter in reasonable and customary form. 
Notwithstanding

 

6

--------------------------------------------------------------------------------


 

anything to the contrary contained in this Agreement, except as otherwise set
forth in this clause (iv), the Offer to Purchase shall not be subject to any
other conditions and shall not require any holder of Eligible Shares to make any
representation, warranty, covenant or agreement in connection with accepting
such Offer to Purchase.

 

(v)           The Principal Shareholder will comply with the requirements of
Regulation 14E under the Exchange Act, to the extent applicable, and any other
applicable Laws in connection with the Offer to Purchase.

 

(vi)          Upon the expiration of the Offer to Purchase, assuming compliance
by the Principal Shareholder with the terms of this Agreement, the Principal
Shareholder shall be under no further obligation to offer to purchase any
remaining outstanding shares of Common Stock held by Eligible Holders at the
Cancellation Price, or at any price.

 

(b)           If upon completion of the Offer to Purchase the Holiday
Shareholders do not beneficially own the same number of shares of Common Stock
as beneficially owned by the Gratco Shareholders, then the Principal Shareholder
agrees to use its commercially reasonable efforts to achieve such parity, which
efforts will include, without limitation, selling shares of Common Stock to the
Other Principal Shareholder (or buying shares from the Other Principal
Shareholder) at a per share price equal to the Cancellation Price so that the
Holiday Shareholders beneficially own the same number of shares of Common Stock
as the Gratco Shareholders.

 

8.             SEC AND SHAREHOLDER DISCLOSURE.  The Reverse Stock Split, the
Forward Stock Split, the cancellation of the Fractional Shares, the payments to
be made in consideration of such cancellation and the transactions related
thereto, including the Offer to Purchase described in Section 7, shall be
carried out in the manner described in the final Information Statement of the
Company and the Transaction Statement on Schedule 13E-3 to be filed with the SEC
under Schedule 13E-3 (collectively, the “Schedule 13E-3 Filings”).  The Company
and Principal Shareholder agree to join in, and reasonably cooperate with
respect to the preparation of, and file each Schedule 13E-3 Filing, each amended
Schedule 13E-3 Filing, and any other document or correspondence with the SEC
required to be filed in connection with the transactions contemplated by this
Agreement.  The Principal Shareholder agrees to provide the Company with any
information with respect to the Principal Shareholder that is required to be
included in any Schedule 13E-3 Filing or amendment thereto or any other document
or correspondence with the SEC required to be filed in connection with the
transactions contemplated by this Agreement.  The Company shall provide the
Principal Shareholder with the opportunity to review and comment upon all
disclosures in the Schedule 13E-3 Filings, and the Company shall give due and
reasonable consideration to such comments.  The Company further agrees to cause
the final Information Statement of the Company included on a Schedule 13E-3
Filing, as filed with the SEC, to be mailed to all shareholders of the Company.

 

9.             LIMITATION ON OBLIGATIONS.  Except as expressly set forth herein,
the Holiday Shareholders and their respective successors do not agree to assume
or accept responsibility for any liabilities of the Company or any of the
Company’s shareholders of any nature whatsoever (whether accrued, absolute,
contingent, known, unknown, asserted, unasserted, liquidated, unliquidated or
otherwise, and whether due or to become due).

 

10.           REPRESENTATIONS AND WARRANTIES OF THE PRINCIPAL SHAREHOLDER.  The
Principal Shareholder represents and warrants to the Company that:

 

7

--------------------------------------------------------------------------------


 

(a)           ORGANIZATION AND QUALIFICATION.  The Principal Shareholder is duly
formed, validly existing and in good standing under the Laws of its state of
organization, with full power and authority (corporate and other) to own, lease,
use and operate its properties, if any, and to carry on its business as and
where now owned, leased, used, operated and conducted.  The Principal
Shareholder is duly qualified to do business and is in good standing in every
jurisdiction in which the nature of the business conducted by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing would not have a material adverse effect on its business or ability to
complete its obligations under this Agreement.

 

(b)           AUTHORIZATION; ENFORCEMENT.  (i) The Principal Shareholder has all
requisite corporate power and authority to enter into and to perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby; (ii) the execution, delivery and performance of this Agreement by the
Principal Shareholder and the consummation by it of the transactions
contemplated hereby have been duly authorized by all required parties and no
further consent or authorization of the Principal Shareholder, its board of
directors or its shareholders or members is required; (iii) this Agreement has
been duly executed and delivered by the Principal Shareholder; and (iv) assuming
the valid and binding execution of this Agreement by the Company and compliance
with the terms of this Agreement by the Company, this Agreement constitutes a
legal, valid and binding obligation of the Principal Shareholder enforceable
against the Principal Shareholder by the Company in accordance with its terms,
except as may be limited by any applicable bankruptcy, insolvency,
reorganization, or moratorium or similar Laws affecting the rights of creditors
generally and the application of general principles of equity.

 

(c)           NO CONFLICTS; NO VIOLATIONS.  The execution, delivery and
performance of this Agreement by the Principal Shareholder, and the consummation
by the Principal Shareholder of the transactions contemplated hereby do not and
will not (i) conflict with or result in a violation of any provision of the
Principal Shareholder’s articles of incorporation or bylaws or other
organizational documents, (ii) violate or conflict with, or result in a breach
of any provision of, or constitute a default (or an event which with notice or
lapse of time or both could become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Principal Shareholder is a
party, or (iii) result in a violation of any Law or Order (including U.S.
federal and state securities Laws and regulations of any self-regulatory
organizations to which the Principal Shareholder or its securities are subject)
applicable to the Principal Shareholder or by which any property or asset of the
Principal Shareholder is bound or affected.

 

(d)           AVAILABLE FUNDS.  The Principal Shareholder will have, at the
times required  pursuant to this Agreement, cash sufficient to (i) permit the
Principal Shareholder to consummate the transactions contemplated by this
Agreement, including payment for the Fractional Shares in accordance with
Section 2 of this Agreement, and (ii) consummate the Offer to Purchase in
accordance with Section 7 of this Agreement.

 

(e)           COMPANY DISCLOSURE DOCUMENTS.  The information supplied by the
Principal Shareholder regarding the Principal Shareholder for inclusion in each
document required to be filed by the Company with the SEC in connection with the
transactions contemplated by this Agreement, the Reverse Stock Split and the
Forward Stock Split shall not contain any untrue statement of material fact, or
omit to state any material fact required to be

 

8

--------------------------------------------------------------------------------


 

stated therein or necessary in order to make the statements made therein, in the
light of the circumstances under which they are made, not misleading, at the
time of the filing thereof and at the time of any distribution thereof.  If, at
any time prior to the Reverse Split Effective Date, any event or circumstance
relating to the Principal Shareholder should be discovered by the Principal
Shareholder which should be set forth in an amendment to any document required
to be filed by the Company with the SEC in connection with the transactions
contemplated by this Agreement, the Reverse Stock Split and the Forward Stock
Split, the Principal Shareholder shall promptly inform the Company.

 

(f)            NO LITIGATION.  There is no claim, action, suit, proceeding or
governmental investigation pending or, to the knowledge of the Principal
Shareholder, threatened against the Principal Shareholder, by or before any
Governmental Authority or by any third party which challenges the validity of
this Agreement, the Reverse Stock Split, the Forward Stock Split or the issuance
of the Funding Consideration Shares, or which would be reasonably likely to
adversely affect or restrict the Principal Shareholder’s ability to consummate
the transactions contemplated by this Agreement.

 

(g)           BROKERS, ETC.  No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission payable by the Company in
connection with the transactions contemplated by this Agreement, the Reverse
Stock Split or the Forward Stock Split  based upon arrangements made by or on
behalf of the Principal Shareholder or any of its affiliates or associates.

 

(h)           NO CONSENTS.  No consent, approval, authorization or order of, or
registration, qualification or filing with, any Governmental Authority will be
required by the Principal Shareholder in connection with the execution, delivery
or performance by the Principal Shareholder of this Agreement and the
transactions contemplated hereby.

 

(i)            INVESTMENT PURPOSE.  The Principal Shareholder is acquiring the
Funding Consideration Shares for its own account and not with a present view
toward the public sale or distribution thereof, except pursuant to sales
registered or exempted from registration under the Securities Act of 1933 , as
amended (the “Securities Act”).

 

(j)            ACCREDITED INVESTOR STATUS.  The Principal Shareholder is an
“accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act (“Regulation D”).

 

(k)           RELIANCE ON EXEMPTIONS.  The Principal Shareholder understands
that the Funding Consideration Shares are being offered and issued to it in
reliance upon specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying upon
the truth and accuracy of, and the Principal Shareholder’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Principal Shareholder set forth herein in order to determine the
availability of such exemptions and the eligibility of the Principal Shareholder
to acquire the Funding Consideration Shares.

 

(l)            INFORMATION AND SOPHISTICATION.  The Principal Shareholder and
its advisors, if any, have been furnished with all materials relating to the
business, finances and operations of the Company, and materials relating to the
offer and issuance of the Funding Consideration Shares, that have been requested
by the Principal Shareholder or its advisors, if

 

9

--------------------------------------------------------------------------------


 

any.  The Principal Shareholder and its advisors, if any, have been afforded the
opportunity to ask questions of the Company.  The Principal Shareholder
acknowledges and understands that its investment in the Common Stock involves a
significant degree of risk, including the risks reflected in the Company’s
reports on file with the SEC.  The Principal Shareholder is experienced and
knowledgeable in financial and business matters, is capable of evaluating the
merits and risks of investing in the Common Stock, and does not need or desire
the assistance of a knowledgeable representative to aid in the evaluation of
such risks who the Principal Shareholder intends to use in connection with a
decision as to whether to receive the Funding Consideration Shares.  The
Principal Shareholder acknowledges and agrees that, except as set forth in
Section 11 of this Agreement, the Company is not making to the Principal
Shareholder any representations or warranties, express or implied, regarding the
Company or its business, assets, liabilities or financial condition.

 

(m)          GOVERNMENTAL REVIEW.  The Principal Shareholder understands that no
United States federal or state agency or any other government or governmental
agency has passed upon or made any recommendation or endorsement of the Common
Stock or an investment therein.

 

(n)           TRANSFER OR RESALE.  The Principal Shareholder understands that:

 

(i)            the issuance of the Funding Consideration Shares has not been and
is not being registered under the Securities Act or any applicable state
securities laws and, consequently, the Principal Shareholder may have to bear
the risk of owning the Funding Consideration Shares for an indefinite period of
time because the Funding Consideration Shares may not be transferred unless
(i) the resale of the Funding Consideration Shares is registered pursuant to an
effective registration statement under the Securities Act; (ii) the Principal
Shareholder has delivered to the Company an opinion of counsel satisfactory to
the Company (in form, substance and scope customary for opinions of counsel in
comparable transactions) to the effect that the Funding Consideration Shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration; or (iii) the Funding Consideration Shares are sold or
transferred pursuant to Rule 144;

 

(ii)           any sale of the Funding Consideration Shares made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and, if
Rule 144 is not applicable, any resale of the Funding Consideration Shares under
circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with another exemption under the Securities Act or
the rules and regulations of the SEC thereunder; and

 

(iii)          neither the Company nor any other person is under any obligation
to register the Funding Consideration Shares under the Securities Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder.

 

(o)           LEGENDS.  The Principal Shareholder understands that until (i) all
of the Funding Consideration Shares may be sold by the Principal Shareholder
without compliance with the requirements of Rule 144 or (ii) such time as the
resale of the Funding Consideration Shares has been registered under the
Securities Act, the certificates representing the Funding Consideration Shares
will bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the certificates for such
Funding Consideration Shares):

 

10

--------------------------------------------------------------------------------


 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES (COLLECTIVELY, THE “ACTS”).  THE SECURITIES MAY NOT BE SOLD,
DISTRIBUTED, OFFERED, PLEDGED, ENCUMBERED, ASSIGNED OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF THE FOLLOWING: (1) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE ACTS COVERING THE TRANSACTION, (2) THE COMPANY RECEIVES AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE ACTS, OR (3) THE COMPANY OTHERWISE SATISFIES ITSELF
THAT REGISTRATION IS NOT REQUIRED UNDER THE ACTS.

 

The legend set forth above will be removed and the Company will issue a
certificate without the legend to the holder of any certificate upon which it is
stamped, in accordance with the terms of Section 13(g).

 

(p)           RESIDENCY.  The Principal Shareholder is a resident of, or
domiciled in, the jurisdiction set forth in the address for the Principal
Shareholder contained in Section 15.

 

(q)           NO OTHER REPRESENTATIONS OR WARRANTIES.  Except as set forth in
this Section 10, neither the Principal Shareholder nor any of its officers,
director, employees, agents or representatives makes any representations or
warranties, express or implied, in connection with the transactions contemplated
by this Agreement.

 

11.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company
represents and warrants to the Principal Shareholder that:

 

(a)           ORGANIZATION AND QUALIFICATION.  The Company is duly incorporated,
validly existing and in good standing under the Laws of the state of Minnesota.

 

(b)           CAPITALIZATION.  The authorized capital stock of the Company
consists of (i) 100,000,000 shares of Common Stock, and (ii) 5,000,000 shares of
preferred stock, par value $0.01 per share (“Company Preferred Stock”).  As of
the date hereof, (w) 24,197,732 shares of Common Stock were issued and
outstanding, all of which are duly authorized, validly issued, fully paid and
non-assessable, (x) no shares of Common Stock are held by any subsidiaries of
the Company, (y) 1,889,380 shares of Common Stock were reserved for future
issuance pursuant to outstanding stock options granted pursuant to Company stock
option plans, and (z) no shares of Company Preferred Stock were issued or
outstanding.  Except as set forth above or as set forth in the Company’s
publicly filed reports with the SEC, there are no options, warrants, convertible
debt or other convertible instruments or other rights, agreements, arrangements
or commitments of any character relating to the issued or unissued capital stock
of the Company or obligating the Company to issue or sell any shares of capital
stock of, or other equity interests in, the Company.

 

(c)           AUTHORIZATION; ENFORCEMENT.  (i) The Company has all requisite
corporate power and authority to enter into and to perform its obligations under
this Agreement and to consummate the transactions contemplated hereby; (ii) the
execution, delivery and performance of this Agreement by the Company and the
consummation by it of the transactions

 

11

--------------------------------------------------------------------------------


 

contemplated hereby have been duly authorized by its board of directors;
(iii) this Agreement has been duly executed and delivered by the Company; and
(iv) assuming the valid and binding execution of this Agreement by the Principal
Shareholder and compliance with the terms of this Agreement by the Principal
Shareholder, this Agreement constitutes a legal, valid and binding obligation of
the Company, enforceable against the Company by the Principal Shareholder in
accordance with its terms, except as may be limited by any applicable
bankruptcy, insolvency, reorganization, or moratorium or similar Laws affecting
the rights of creditors generally and the application of general principles of
equity.

 

(d)           NO CONFLICTS; NO VIOLATION.

 

(i)            The execution, delivery and performance of this Agreement by the
Company, and the consummation by the Company of the transactions contemplated
hereby (including the issuance of the Funding Consideration Shares) do not and
will not (A) conflict with or result in a violation of any provision of the
Company’s articles of incorporation or bylaws, or (B) result in a violation of
any Law or Order (including U.S. federal and state securities Laws and
regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company or by which any property or
asset of the Company is bound or affected (except, in the case of clause (B),
for such violations as would not, individually or in the aggregate, have a
material adverse effect on the business or financial condition of the Company
and its subsidiaries taken as a whole or on the ability of the Company to
perform its obligations under this Agreement).

 

(ii)           The Company is not in violation of its articles of incorporation,
bylaws or other organizational documents.

 

(e)           NO LITIGATION.  There is no claim, action, suit, proceeding or
governmental investigation pending or, to the knowledge of the Company,
threatened against the Company, by or before any Governmental Authority or by
any third party which challenges the validity of this Agreement or the Reverse
Stock Split or the Forward Stock Split, or which would be reasonably likely to
adversely affect or restrict the Company’s ability to consummate the
transactions contemplated by this Agreement.

 

(f)            FAIRNESS OPINION.  The Special Committee has received the opinion
of Greene Holcomb & Fisher LLC, dated the date hereof, to the effect that, as of
this date, and based upon and subject to the assumptions and limitations set
forth in its opinion, (including the fact that the Offer to Purchase will occur
at a date subsequent to the Reverse Stock Split) that (i) the Cancellation Price
to be received in the Reverse Stock Split by holders of Fractional Shares (other
than the Principal Shareholder, the Erickson Family Members and the Other
Principal Shareholder) is fair, from a financial point of view, to those holders
of Fractional Shares, and (ii) the Cancellation Price to be offered to the
holders of Eligible Shares pursuant to the Offer to Purchase is fair, from a
financial point of view, to those holders of Eligible Shares.

 

(g)           ISSUANCE OF FUNDING CONSIDERATION SHARES.  The Funding
Consideration Shares have been duly authorized and, upon issuance in accordance
with the terms of this Agreement, will be validly issued, fully paid and
non-assessable and free from all taxes, liens, claims, encumbrances and charges
with respect to the issuance thereof (other than liens, claims, encumbrances or
charges created or imposed by the Principal Shareholder).

 

12

--------------------------------------------------------------------------------


 

(h)           NO OTHER REPRESENTATIONS OR WARRANTIES.  Except as set forth in
this Section 11, none of the Company or any of its officers, director,
employees, agents or representatives makes any representations or warranties,
express or implied, in connection with the transactions contemplated by this
Agreement.

 

12.            COMPANY SHARES.  As of the date hereof, the Holiday Shareholders
own an aggregate of 8,308,672 shares of Common Stock, which represent the only
shares of Common Stock over which any of the Holiday Shareholders has beneficial
ownership.  On and following the date hereof, except as otherwise provided by
this Agreement and except for transactions among the Holiday Shareholders,
neither the Principal Shareholder nor any of its affiliates or associates shall
(a) transfer, sell, dispose or acquire beneficial ownership of any shares of
Common Stock or (b) form, join or in any way participate in a “group” (as
defined in Rule 13(d)(3) promulgated under the Exchange Act) including any
members other than the Holiday Shareholders with respect to any voting
securities of the Company, other than such actions described in clause (a) or
(b) of this Section 12 as are taken with the prior written consent of the
Company and Gratco.

 

13.           OTHER AGREEMENTS.

 

(a)           Directors’ and Officers’ Indemnification and Insurance.

 

(i)            The Bylaws of the Company shall, and the Principal Shareholder
shall cause such Bylaws to, contain provisions no less favorable with respect to
indemnification than are set forth in the Bylaws of the Company as of the date
of this Agreement, which provisions shall not be amended, repealed or otherwise
modified after the date hereof in any manner that would affect adversely the
rights thereunder of individuals who, at or prior to the Reverse Split Effective
Date, were directors, officers, employees, fiduciaries or agents of the Company.

 

(ii)           The Company shall, and the Principal Shareholder shall cause the
Company to, maintain in effect for six years from the date of the later of the
Reverse Split Effective Date or the consummation of the Offer to Purchase the
current directors’ and officers’ liability insurance policies maintained by the
Company (provided that the Company may substitute therefor policies with an
insurer of equal or greater claims paying ratings and of at least the same
coverage containing terms and conditions that are not less favorable) with
respect to matters occurring prior to the later of the Reverse Split Effective
Date or the consummation of the Offer to Purchase.

 

(iii)          The provisions set forth in this Section 13(a) shall not be
exclusive of any other rights with respect to indemnification, insurance or
expense advancement which any person may have or hereafter acquire under any
Law, agreement or otherwise.  Following the Reverse Split Effective Date, the
Principal Shareholder shall use its best efforts to cause the Company to,
assume, honor and comply with all agreements and contracts between the Company
and its directors, officers, employees, fiduciaries or agents requiring the
Company to provide indemnification, insurance or expense advancement.

 

(iv)          If the Company or any of its successors or assigns
(x) consolidates with or merges into any other person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger or
(y) transfers all or substantially all of its properties and assets to any
person, then, and in each such case, proper provision shall be made so that the

 

13

--------------------------------------------------------------------------------


 

successors and assigns of the Company shall assume the obligations set forth in
this Section 13(a).

 

(b)           Covenants by the Company.  Except as contemplated by this
Agreement, between the date hereof and the Reverse Split Effective Date, the
Company will not:

 

(i)            issue, reissue, sell, deliver or pledge or authorize or propose
the issuance, reissuance, sale, delivery or pledge of any capital stock or other
equity securities of the Company, or securities convertible into capital stock
or other equity securities of the Company, or any rights, warrants or options to
acquire any convertible securities or capital stock of the Company, other than
the issuance of shares of Common Stock upon the exercise of stock options
outstanding as of the date hereof;

 

(ii)           adjust, split, combine, subdivide, reclassify or redeem, purchase
or otherwise acquire, or propose to redeem or purchase or otherwise acquire, any
capital stock or equity securities of the Company; or

 

(iii)          declare, set aside or pay any dividend or other distribution
(whether in cash, stock or property or any combination thereof) in respect of
the capital stock or equity interests of the Company, redeem or otherwise
acquire any shares of the capital stock or equity interests of the Company.

 

(c)           Deregistration and Delisting.  As soon as practicable following
the Reverse Split Effective Date, the Principal Shareholder and the Company will
use their commercially reasonable efforts to complete the deregistration of the
Common Stock under the Securities Exchange Act of 1934 and the delisting of the
Common Stock from the Nasdaq Global Market.

 

(d)           Shareholder Parity.  The Principal Shareholder acknowledges and
agrees that its objective upon the completion of the Reverse Stock Split
pursuant to Sections 2 and 3 and the Offer to Purchase pursuant to Section 7 is
that the Holiday Shareholders beneficially own a number of shares of Common
Stock equal to the number of shares of Common Stock beneficially owned by the
Gratco Shareholders.  If such parity is not achieved upon either the completion
of the Reverse Stock Split pursuant to Sections 2 and 3 or the Offer to Purchase
pursuant to Section 7, each of the Company and the Principal Shareholder agrees
to use their respective commercially reasonable efforts to achieve such parity.

 

(e)           Form D; Blue Sky Laws.  The Company will file a Notice of Sale of
Securities on Form D with respect to the Funding Consideration Shares, as
required under Regulation D.  The Company will take such action as it reasonably
determines to be necessary to qualify the Funding Consideration Shares for sale
to the Principal Shareholder under this Agreement under applicable securities
(or “blue sky”) laws of the states of the United States (or to obtain an
exemption from such qualification).

 

(f)            Sales by Principal Shareholder.  The Principal Shareholder will
sell any Funding Consideration Shares sold by it in compliance with applicable
prospectus delivery requirements, if any, or otherwise in compliance with the
requirements for an exemption from registration under the Securities Act and the
rules and regulations promulgated thereunder.  The Principal Shareholder will
not make any sale, transfer or other disposition of the Funding Consideration
Shares in violation of federal or state securities laws or the restrictive
provisions set forth in this Agreement.

 

14

--------------------------------------------------------------------------------


 

(g)           Transfer Agent Instructions; Removal of Legends.  The Company will
instruct its transfer agent to issue a certificate, registered in the name of
the Principal Shareholder, for the Funding Consideration Shares.  Such
certificate will bear the restrictive legend described in Section 10(o). If,
unless otherwise required by applicable state securities laws, (i) the resale of
the Funding Consideration Shares represented by such certificate has been
registered under an effective registration statement filed under the Securities
Act, (ii) the holder of Funding Consideration Shares provides the Company and
the Company’s transfer agent with an opinion of counsel, in form, substance and
scope customary for opinions of counsel in comparable transactions, to the
effect that a public sale or transfer of such Funding Consideration Shares may
be made without registration under the Securities Act and such sale either may
occur without restriction on the manner of such sale or transfer, or (iii) such
holder provides the Company and the Company’s transfer agent with reasonable
assurances that such Funding Consideration Shares can be sold under Rule 144,
the Company will permit the transfer of the Funding Consideration Shares, and
the Company’s transfer agent will issue one or more certificates, free from any
restrictive legend, in such name and in such denominations as specified by such
holder.

 

14.           CERTAIN DEFINITIONS.  As used in this Agreement, the following
terms shall have the following meanings:

 

(a)           “Governmental Authority” shall mean any United States federal,
state, provincial, supranational, city, county or local or any foreign
government, governmental, regulatory, self-regulatory or administrative
authority, agency, instrumentality or commission and any court, tribunal or
judicial or arbitral body (including private bodies) and any political or other
subdivision, department or branch of any of the foregoing.

 

(b)           “Law” shall mean any United States or foreign, federal, state,
city or local statute, law, rule, ordinance, code or regulation, any Order, and
any rule, interpretation, guidance or directive of any Governmental Authority.

 

(c)           “Order” shall mean any award, writ, stipulation, injunction,
judgment, order, decree, ruling, subpoena or verdict entered, issued, made or
rendered by, or any contract with, any Governmental Authority.

 

(d)           “Other Funding Agreement” shall mean the Funding and
Indemnification Agreement dated of even date herewith between the Company and
the Other Principal Shareholder.

 

15.           NOTICES.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by telefax
or email or by registered or certified mail (postage prepaid, return receipt
requested) to the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section 15):

 

if to the Principal Shareholder:

 

4567 American Boulevard West

Minneapolis, MN 55437

Attention: Lynn M. Anderson

 

15

--------------------------------------------------------------------------------


 

with a copy to:

 

Oppenheimer Wolff & Donnelly LLP

Plaza VII, Suite 3300

45 South Seventh Street

Minneapollis, MN  55402,

Attention:  Bruce A. Machmeier

                   bmachmeier @oppenheimer.com

 

if to the Company:

 

Gander Mountain Company

180 East Fifth Street, Suite 1300

St. Paul, MN  55101

Attention:  Eric R. Jacobsen, EVP and General Counsel

and

                   Marshall Day, Chairman of the Special Committee

 

with a copy to:

 

Faegre & Benson LLP
2200 Wells Fargo Center
90 South Seventh Street
Minneapolis, MN  55402-3901
Attention:  W. Morgan Burns
                  mburns@faegre.com

 

and

 

King & Spalding LLP
1180 Peachtree Street
Atlanta, Georgia  30309
Attention:  C. William Baxley
                  bbaxley@kslaw.com

 

16.            SPECIFIC PERFORMANCE.  The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at Law
or in equity.

 

17.           PARTIES IN INTEREST.  Nothing in this Agreement, express or
implied, is intended to or shall confer upon any person or entity other than the
parties hereto any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement other than (a) the rights of the individuals who
benefit from the indemnification, insurance and other provisions as set forth in
Section 13(a) to enforce the provisions of Section 13(a), (b) following the
Reverse Split Effective Date, the rights of the holders of the Fractional Shares
to receive payment for the

 

16

--------------------------------------------------------------------------------


 

Fractional Shares by the Principal Shareholder in accordance with Section 2, and
(c) following the Reverse Split Effective Date, the rights of the holders of the
Eligible Shares to enforce the obligations of the Principal Shareholder under
Section 7(a). Notwithstanding the foregoing, Bank of America, N.A., as agent
under the Company’s current senior credit facility together with its succesors
and assigns including any agent under a replacement credit facility (the “Bank
Agent”), is an intended third-party beneficiary of Sections 2, 5 and 17 of this
Agreement.

 

18.           COUNTERPARTS.  This Agreement may be executed by facsimile
signature or other means of electronic transmission (including e-mail) and in
one or more counterparts each of which shall be deemed to constitute an original
and shall become effective when one or more counterparts have been signed by
each of the parties hereto.

 

19.           CHANGES, WAIVERS, ETC.  Neither this Agreement nor any provision
hereof may be changed, waived, discharged or terminated orally, but only by a
statement in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought.  In addition, none of
Sections 2, 5 or 17 of this Agreement may be changed or waived without the prior
written consent of the Bank Agent, so long as the Bank Agent is the agent for
the Company’s senior credit facility. Any consent, waiver, amendment or other
determination to be made, or action to be taken, by the Company under or with
respect to this Agreement prior to the Reverse Split Effective Date (including
with respect to any termination of this Agreement pursuant to Section 27) shall
be made or taken only at the direction and upon the approval of the Special
Committee.

 

20.           GOVERNING LAW.  This Agreement shall be governed by and construed
and enforced in accordance with the Laws of the State of Minnesota without
regard to its conflicts of law rules.  All actions and proceedings arising out
of or relating to this Agreement shall be heard and determined in any state or
federal court sitting in the State of Minnesota.

 

21.           SEVERABILITY.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect, so long as the economic or legal substance of
the transactions contemplated by this Agreement or the Reverse Stock Split or
the Forward Stock Split is not affected in any manner adverse to any party. 
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated by this Agreement, the Reverse Stock Split and the
Forward Stock Split be consummated as originally contemplated to the fullest
extent possible.

 

22.           PUBLIC ANNOUNCEMENTS.   The initial press release relating to this
Agreement shall be a joint press release the text of which has been agreed to by
the Principal Shareholder and the Company.  Thereafter, unless otherwise
required by applicable Law or the requirements of any national securities
exchange, the Principal Shareholder and the Company shall use reasonable efforts
to consult with each other before issuing any press release or otherwise making
any public statements with respect to this Agreement, the Reverse Stock Split,
the Forward Stock Split or any of the other transactions contemplated by this
Agreement.

 

23.           FURTHER ASSURANCES.  Each party to this Agreement will do and
perform, or cause to be done and performed, all such further acts and things,
and will execute and deliver all

 

17

--------------------------------------------------------------------------------


 

other agreements, certificates, instruments and documents, as the other party
may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby, including, without limitation, entering into such escrow, disbursement,
exchange agent and other agreements with the Company’s transfer agent or the
Paying Agent as are reasonably requested by the Company’s transfer agent or the
Paying Agent and entering into such agreements as are reasonably necessary to
effect the Offer to Purchase.

 

24.           ENTIRE AGREEMENT; ASSIGNMENT OR DELEGATION; ASSUMPTION.  This
Agreement constitutes the entire agreement among the parties hereto with respect
to the subject matter hereof.  Neither this Agreement nor any of the rights or
obligations under this Agreement shall be assigned or delegated (whether
pursuant to a merger, by operation of Law or otherwise).  Notwithstanding the
preceding sentence, the Principal Shareholder has the right to assume all
obligations of Gratco under the Other Funding Agreement by delivery of written
notice of such assumption to the Company and Gratco including an unqualified
undertaking in favor of the Company to perform all obligations of Gratco
thereunder in the event a notice of intent to terminate as the result of a
material breach of such Agreement by Gratco is delivered by the Company in
accordance with Section 27(f) of the Other Funding Agreement as a result of the
material breach by the Other Principal Shareholder of its funding obligations
pursuant to Section 2 of the Other Funding Agreement, which is not cured pursant
to such Section 27(f).  Written notice of the exercise of this right to assume
must be delivered by the Principal Shareholder within three business days of
receipt of the notice of intent to terminate from the Company.  The Principal
Shareholder acknowledges and agrees that Gratco shall have the same right to
assume the Principal Shareholder’s obligations under this Agreement in the event
a notice of intent to terminate as the result of a material breach of this
Agreement by the Prinicpal Shareholder is delivered to Gratco in accordance with
Section 27(f) as a result of the material breach by the Principal Shareholder of
its funding obligations pursuant to Section 2 of this Agreement, which is not
cured pursuant to such Section 27(f).  If the Principal Shareholder exercises
its rights under this Section 24, it may, with the Company’s advance written
consent, assign the assumed rights and obligations under the Other Funding
Agreement, in whole or in part, to a third-party.

 

25.           HEADINGS.  The descriptive headings contained in this Agreement
are included for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

26.           EXPENSES.  All expenses incurred in connection with this Agreement
and the transactions contemplated by this Agreement shall be paid by the party
incurring such expenses.

 

27.           TERMINATION.  This Agreement may be terminated and the Reverse
Stock Split and the Forward Stock Split and the other transactions contemplated
by this Agreement may be abandoned at any time prior to the Reverse Split
Effective Date as follows:

 

(A)           BY THE COMPANY OR THE PRINCIPAL SHAREHOLDER IF ANY CLAIM, ACTION,
SUIT OR PROCEEDING IS BROUGHT BY ANY GOVERNMENTAL AUTHORITY THAT HAS THE EFFECT
OF MAKING CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE
REVERSE STOCK SPLIT, THE FORWARD STOCK SPLIT OR THE OFFER TO PURCHASE ILLEGAL OR
OTHERWISE PREVENTING OR PROHIBITING CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, THE REVERSE STOCK SPLIT, THE FORWARD STOCK SPLIT
OR THE OFFER TO PURCHASE; OR

 

18

--------------------------------------------------------------------------------


 

(B)           BY EITHER THE PRINCIPAL SHAREHOLDER OR THE COMPANY IF THE REVERSE
SPLIT EFFECTIVE DATE SHALL NOT HAVE OCCURRED ON OR BEFORE MARCH 31, 2010;
PROVIDED, HOWEVER, THAT THE RIGHT TO TERMINATE THIS AGREEMENT UNDER THIS
PARAGRAPH (C) SHALL NOT BE AVAILABLE TO ANY PARTY WHOSE MATERIAL BREACH OF ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT UNDER THIS AGREEMENT HAS BEEN
THE CAUSE OF, OR RESULTED IN, THE FAILURE OF THE REVERSE SPLIT EFFECTIVE DATE TO
OCCUR ON OR BEFORE SUCH DATE; OR

 

(C)           BY EITHER THE PRINCIPAL SHAREHOLDER OR THE COMPANY IF ANY
GOVERNMENTAL AUTHORITY SHALL HAVE ENACTED, ISSUED, PROMULGATED, ENFORCED OR
ENTERED ANY ORDER WHICH IS THEN IN EFFECT AND HAS THE EFFECT OF MAKING
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THIS AGREEMENT OR THE REVERSE
STOCK SPLIT OR THE FORWARD STOCK SPLIT ILLEGAL OR OTHERWISE PREVENTING OR
PROHIBITING CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
THE REVERSE STOCK SPLIT OR THE FORWARD STOCK SPLIT, AND SUCH ORDER HAS BECOME
FINAL AND NONAPPEALABLE; OR

 

(D)           BY THE COMPANY IF (1) THE SPECIAL COMMITTEE DETERMINES, IN ITS
GOOD FAITH JUDGMENT AND AFTER CONSULTATION WITH OUTSIDE LEGAL COUNSEL, THAT IT
IS IN THE BEST INTERESTS OF THE COMPANY’S SHAREHOLDERS (OTHER THAN THE HOLIDAY
SHAREHOLDERS AND THE GRATCO SHAREHOLDERS) TO WITHDRAW ITS RECOMMENDATION OF THIS
AGREEMENT, THE REVERSE STOCK SPLIT OR THE FORWARD STOCK SPLIT, (2) GRATCO IS IN
MATERIAL BREACH OF ITS FUNDING OBLIGATIONS PURSUANT TO SECTION 2 OF THE OTHER
FUNDING AGREEMENT, AND THE PRINCIPAL SHAREHOLDER HAS NOT AGREED TO ASSUME THE
OBLIGATIONS OF GRATCO UNDER THE OTHER FUNDING AGREEMENT IN ACCORDANCE WITH THE
TERMS OF SECTION 24 WITHIN THREE BUSINESS DAYS OF BEING PROVIDED WITH WRITTEN
NOTICE OF THE COMPANY’S INTENT TO TERMINATE THIS AGREEMENT PURSUANT TO
SECTION 27(F) OF THE OTHER FUNDING AGREEMENT, OR (3) THE OTHER FUNDING AGREEMENT
IS OTHERWISE TERMINATED; OR

 

(E)           BY THE PRINCIPAL SHAREHOLDER UPON A MATERIAL BREACH OF ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT ON THE PART OF THE COMPANY SET
FORTH IN THIS AGREEMENT (“TERMINATING COMPANY BREACH”); PROVIDED, HOWEVER, THAT,
IF SUCH TERMINATING COMPANY BREACH IS CURABLE BY THE COMPANY, THE PRINCIPAL
SHAREHOLDER MAY NOT TERMINATE THIS AGREEMENT UNDER THIS PARAGRAPH (E) UNLESS
SUCH BREACH IS NOT CURED WITHIN 30 DAYS AFTER NOTICE OF SUCH BREACH IS PROVIDED
BY THE PRINCIPAL SHAREHOLDER TO THE COMPANY; PROVIDED, FURTHER, THAT THE
PRINCIPAL SHAREHOLDER MAY NOT TERMINATE THIS AGREEMENT UNDER THIS PARAGRAPH
(E) IF (X) SUCH TERMINATING COMPANY BREACH IS ATTRIBUTABLE TO ACTION OR FAILURE
TO TAKE REQUIRED ACTION ON THE PART OF THE PRINCIPAL SHAREHOLDER OR ITS
AFFILIATES OR ASSOCIATES, OR (Y) WITH RESPECT TO A BREACH OF A REPRESENTATION OR
WARRANTY  BY THE COMPANY, THE PRINCIPAL SHAREHOLDER OR ITS AFFILIATES OR
ASSOCIATES HAD KNOWLEDGE OF THE BREACH OR THE FACTS UNDERLYING THE BREACH ON OR
PRIOR TO THE DATE HEREOF; OR

 

(F)            BY THE COMPANY UPON A MATERIAL BREACH OF ANY REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT ON THE PART OF THE PRINCIPAL SHAREHOLDER SET
FORTH IN THIS AGREEMENT (“TERMINATING PRINCIPAL SHAREHOLDER BREACH”); PROVIDED,
HOWEVER, THAT, IF SUCH TERMINATING PRINCIPAL SHAREHOLDER BREACH IS CURABLE BY
THE PRINCIPAL SHAREHOLDER, THE COMPANY MAY NOT TERMINATE THIS AGREEMENT UNDER
THIS PARAGRAPH (F), UNLESS SUCH BREACH IS NOT CURED WITHIN 30 DAYS AFTER NOTICE
OF SUCH BREACH IS PROVIDED BY THE COMPANY TO PARENT (FIVE BUSINESS DAYS FOR ANY
MATERIAL BREACH BY THE PRINCIPAL SHAREHOLDER OF ITS FUNDING OBLIGATION PURSUANT
TO SECTION 2 OF THIS AGREEMENT); OR

 

19

--------------------------------------------------------------------------------


 

(G) AT ANY TIME, BY MUTUAL WRITTEN CONSENT OF (I) THE PRINCIPAL SHAREHOLDER,
OTHER PRINCIPAL SHAREHOLDER (WHO IS A THIRD-PARTY BENEFICIARY OF THIS PROVISION)
AND THE COMPANY OR (II) THE PRINCIPAL SHAREHOLDER AND THE COMPANY IF THE OTHER
PRINCIPAL SHAREHOLDER IS IN BREACH OR DEFAULT UNDER THE OTHER FUNDING AGREEMENT.

 

In the event of the termination of this Agreement pursuant to Section 27, this
Agreement shall forthwith become void, and there shall be no liability under
this Agreement on the part of any party hereto, except nothing herein shall
relieve any party from liability for any willful breach of any of its
representations, warranties, covenants or agreements set forth in this Agreement
prior to such termination.

 

[signature page follows]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Funding and Indemnification
Agreement to be executed and delivered as of the date and year first above
written.

 

 

GANDER MOUNTAIN COMPANY

 

a Minnesota corporation

 

 

 

 

 

By:

/s/ Robert Vold

 

 

Name: Robert Vold

 

 

Its: CFO

 

 

 

 

 

HOLIDAY STATIONSTORES, INC.

 

a Minnesota corporation

 

 

 

By:

/s/ Ronald A. Erickson

 

 

Name: Ronald A. Erickson

 

 

Its: Chief Executive Officer

 

21

--------------------------------------------------------------------------------